Citation Nr: 1638078	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-35 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased, compensable disability evaluation for bilateral hearing loss disability.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for a cervical spine disorder.

10.  Entitlement to service connection for a vision disorder of the right eye.

11.  Entitlement to service connection for a vision disorder of the left eye.

12.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for headaches.

15.  Entitlement to service connection for prostate cancer, status-post surgery, including as secondary to herbicide exposure.

16.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.

17.  Entitlement to service connection for coronary artery disease, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

In May 2016, the Veteran appeared and testified at a Travel Board hearing, held at the RO, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The issue of new and material evidence to reopen a previously denied claim of service connection for a sinus disorder was raised by the record in June 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for hypertension, COPD, a vision disorder, a bilateral shoulder disorder, a bilateral hip disorder, a bilateral knee disorder, a lumbar spine disorder, and a neck disorder, as well as the issue of entitlement to an increased disability rating for bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran served as a distribution fuel specialist and refueling operator at Korat airfield base in Thailand during the period from January 1970 to January 1971.   

2.  The Veteran was exposed to Agent Orange while on active duty in Thailand.

3.  The Veteran has coronary artery disease.

4.  The Veteran has Type-II diabetes mellitus.

5.  The Veteran was treated for prostate cancer in 2004.

6.  The Veteran's tension headaches are attributable to service.


CONCLUSIONS OF LAW

1.  Coronary artery disease may be presumed (herbicide) to have been incurred in wartime service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38°C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Diabetes mellitus, type II, may be presumed (herbicide) to have been incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38°C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Prostate cancer, status-post surgery, may be presumed (herbicide) to have been incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Tension headaches were incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the VLJ, at the Veteran's May 2016 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As diabetes mellitus, cardiovascular disease, and cancer (tumors) are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Prostate Cancer, Diabetes Mellitus, and Coronary Artery Disease

The Veteran contends that he developed coronary artery disease, diabetes mellitus, and prostate cancer as a result of in-service exposure to herbicides during his service in Thailand.  VA's Compensation Service has acknowledged exposure to tactical herbicides, such as Agent Orange, on a direct, occupational, or facts found basis for veterans with duty on military base perimeters in Thailand during the Vietnam era.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DOD) document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand." Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

VA's Adjudication Procedure M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5, directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Korat, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.

Service personnel records reveal that the Veteran served in the Air Force.  He was stationed at the Korat airfield base in Thailand, during the period from January 1970 to January 1971.  He served in the capacity of a refueling operator and distribution fuel specialist.  His duties included driving fuel trucks, attaching hoses from the trucks to aircraft for fueling of the aircraft, and refilling tankers from fuel stations on the base.  He testified that he did other duties as needed.

The Veteran contends his prostate cancer, diabetes mellitus, and coronary artery disease are related to his service in Thailand.  In statements and testimony, he stated that while serving at the Korat base he worked on the flight line and cleaned and refueled planes.  He explained that he was worked within sight of the perimeter and crossed the perimeter to pick up and drop off people and supplies.  See May 2016 
Board hearing transcript.  The Board finds the Veteran's statements and testimony credible as they are consistent with the circumstances of his service.  See 38°U.S.C.A. § 1154 (a).  See also Caluza v. Brown, 7 Vet. App. 498 (1995).  First, the Veteran's military occupational specialty as fuel specialist and related duties required routine travel near the perimeter of the air base.  Second, the CHECO Report notes heavy use of herbicides at the perimeter of the base. That report is highly probative as it is an official record, generated with a specific view towards describing military bases in Thailand during the Vietnam Era.

The medical evidence of record confirms that the Veteran has diabetes mellitus and coronary artery disease, and has been treated for prostate cancer; all of these diseases are presumptively associated with exposure to certain herbicide agents.  38°C.F.R. §§ 3.307(a), 3.309(e).  See March 2013 VA examination report, VA medical records dated 2010-2015, private medical records from Aspen Family Medicine dated February 2014, and surgical treatment notes dated April 2004 from St. Francis Hospital.  At the March 2013 VA examination, the VA examiner diagnosed the Veteran with coronary artery disease (ischemic heart disease) confirmed by myocardial perfusion scan in 2009.  The April 2004 records from St. Francis Hospital reflect that the Veteran had a radical prostatectomy for removal of adenocarcinoma of the prostate; subsequent treatment records from St. Francis Hospital indicate that he also underwent radiation therapy.  An April 2011 VA treatment record reflects that the Veteran met the diagnostic criteria for diabetes mellitus, type II.  As there is probative, credible evidence that the Veteran was exposed to herbicides during active duty, service connection for diabetes mellitus, atherosclerotic vascular disease, and prostate cancer, status-post surgery, can be awarded on a presumptive basis.  Accordingly after resolving any reasonable doubt in the Veteran's favor, the claims of service connection for diabetes mellitus, atherosclerotic vascular disease, and prostate cancer, status-post surgery, are granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Headaches

The Veteran's service treatment records reflect that he was treated for headaches of 2 days duration in July 1970.  His report of medical history at separation and the contemporaneous physical examination did not reflect any related complaints or diagnoses.  

VA treatment records reflect that the Veteran reported a history of chronic headaches in April 2012, and that the Veteran reported experiencing headaches in May 2011, April 2012, December 2012, August 2014, and December 2014.

The Veteran was afforded a VA examination in connection with his claim in April 2011.  According to the report, the Veteran related that he has experienced headaches since 1970; he described his headaches as a constant dull headache, and stated that he requires medication for his symptoms.  The Veteran related that he typically experiences headaches about once a week, lasting for an hour at a time.  Following a physical and neurological evaluation, the diagnosis was tension headaches.  The VA examiner opined that it is at least as likely as not that the Veteran's current headaches are due to his complaint of headaches in service.  The VA examiner noted that the Veteran's headaches have continued since 1970.

The Board finds that the evidence of record demonstrates service connection for tension headaches is warranted.   Although the Veteran's report of medical history and physical examination at separation did not reflect the presence of headaches, the Veteran was treated for headaches in service.  The Veteran's April 2011 VA examination report, as well as his post-service VA medical records, reflect a report of chronic headaches, and the VA examination report reflects a diagnosis of tension headaches. 

The Board finds that the Veteran's reports of and treatment for headaches constitute credible lay statements of on-going symptoms.  To this point, the Board points out that the Veteran was treated for headaches in service and reported experiencing headaches at his April 2011 VA examination; he also reported a history of continued headaches in the years since service.  In short, the current diagnosis of tension headaches is consistent with the Veteran's history.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's tension headaches are related to his service.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for tension headaches is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer, status-post surgery, is granted.

Service connection for diabetes mellitus, type II, is granted.

Service connection for coronary artery disease is granted.

Service connection for tension headaches is granted.




REMAND

The Board acknowledges that the Veteran was most recently afforded a VA audiological examination in April 2012.  Nonetheless, the Veteran and his representative assert that the symptoms of his service-connected bilateral hearing loss disability have worsened and are more severe than presently evaluated.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected bilateral hearing loss disability on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Board acknowledges that the Veteran was provided with a VA respiratory examination in March 2012 in connection with his claim for service connection for COPD. The VA examiner found that the Veteran did not meet the diagnostic criteria for COPD, but that the Veteran had a history of pneumonia, which is resolved.  The VA examiner found that the Veteran did not have a chronic respiratory condition, and that there was no clinical evidence of record to support a diagnosis.  In July 2016, the Veteran submitted a letter from K.K.B., D.O., indicating that the Veteran had COPD due to asbestos exposure in service.  However, the Veteran did not serve aboard a ship and there is no evidence in the Veteran's service records indicating possible asbestos exposure, and Dr. B did not provide an adequate rationale or discuss the significance, if any, of the Veteran's 40 year history of smoking cigarettes; as such, Dr. B's opinion is insufficient.  Nevertheless, the Veteran testified at the hearing before the undersigned in May 2016 that he was exposed to asbestos due to construction dust during service.  Additionally, although the Veteran's separation examination showed that his lungs and chest were normal, the Veteran was treated for bronchitis in 1968.
 
The Board observes that DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.   The Court of Appeals for Veterans Claims held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines. See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).   

As such, the Board finds that the Veteran should be afforded a new VA examination regarding the claim for service connection of COPD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A probative medical opinion should be based on an accurate factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  VA cannot exercise independent medical judgment in deciding an appeal; thus, a new medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Veteran asserts that he has right and left shoulder disorders, right and left hip disorders, right and left knee disorders, a lumbar spine disorder, a cervical spine disorder, a vision disorder, and hypertension which are related to his service.  With regard to the claim for service connection of hypertension, the Veteran alleges service connection on a direct basis and as secondary to now service-connected coronary artery disease and/or diabetes mellitus.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of right and left shoulder disorders, right and left hip disorders, right and left knee disorders, a lumbar spine disorder, a cervical spine disorder, a vision disorder, and hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by a review of the record, since May 2015.

2.  Schedule the Veteran for an audiogram and Maryland CNC speech recognition test to determine the current severity of his bilateral hearing loss.  The examiner must fully describe the functional effects caused by the hearing disability in the report.  A rationale for any opinion must be provided.

3.  The Veteran should be afforded a VA joints examination to determine the nature and etiology of any right and left shoulder, hip, and knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right and/or left shoulder, hip, and knee disorders are related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

4.  The Veteran should be afforded a VA spine examination to determine the nature and etiology of any lumbar and/or cervical spine disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current lumbar and/or cervical spine disorders are related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

5.  The Veteran should be afforded a VA eye examination to determine the nature and etiology of any right and/or left eye vision disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right and/or left eye vision disorders are related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

6.  The Veteran should be afforded a VA respiratory examination to determine the nature and etiology of any current respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current respiratory disorder is related to any event, illness, or injury during service, including any asbestos exposure reported by the Veteran.  In so doing, the examiner's attention is directed towards a July 2016 letter from K.K.B., D.O., indicating that the Veteran has COPD due to asbestos exposure in service.  The VA examiner should discuss whether there is clinical/radiological evidence of asbestos-related disease and the significance, if any, of the Veteran's 40 year history of cigarette smoking and his treatment for bronchitis during and since service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

7.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any hypertension that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should provide opinions as to:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that any current hypertension had its onset in service or is related to any event or injury during military service, to include herbicide exposure.  

b.  For the hypertension, that is not related to an in-service injury or event:  whether it is at least as likely as not that (a 50 percent probability or greater) hypertension has been caused OR has been aggravated (permanently worsened beyond normal progression) by service-connect coronary artery disease or diabetes mellitus.

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of the hypertension is attributable to service-connected disabilities.

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

9.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


